MEMORANDUM **
Concepcion Moralez-Espinoza appeals from her conditional guilty plea conviction and sentence for importation of cocaine. As she concedes, her argument challenging the constitutionality of 21 U.S.C. §§ 952 and 960, which she raises to preserve for Supreme Court review, is foreclosed by United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) and United States v. Mendozar-Paz, 286 F.3d 1104 (9th Cir.2002). This court has also rejected her claim that the government was required to prove that Moralez-Espinoza knew the quantity and type of the drugs involved in the offense. United States v. Carranza, 289 F.3d 634 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.